DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 




Claim Disposition

2.	Claims 1-13 are pending and are under examination. 




Information Disclosure Statement

3.	The Information Disclosure Statements filed on May 19, 2021, July 18, 2022, September 16, 2021 and November 23, 2020, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.

Drawings

4.	The Drawings filed on October 2, 2020, have been accepted by the examiner.




Specification Objections
5.	The specification is objected to for the following informalities:
The specification is objected to because the priority information on page 1 needs to be updated because US Application No. 16/373562 is now US Patent No. 10,898551.
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Preparation of mammalian oocyte for fertilization via a soluble human PH20 polypeptide".
	The specification is objected to because the sequence notation is improper, see ‘SEQ. Nos:1 and 2’, which should be “SEQ ID NOs: 1 and 2”.
Appropriate correction is required.




Claim Objections
6.	 Claims 1-13 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “A method of preparing a mammalian oocyte for in vitro fertilization, comprising:
 contacting an oocyte with a soluble hyaluronidase in an amount effective for removing the cumulus matrix [[to thereby remove the cumulus matrix]], wherein the soluble hyaluronidase is a soluble human PH20 glycoprotein, and wherein the soluble human PH20 glycoprotein has the amino acid sequence set forth in SEQ ID NO:…”. The dependent claims hereto are also included.
For clarity and precision of claim language it is suggested that claim 6 is amended to read, “The method of claim 1, wherein the soluble human PH20 glycoprotein consists of the sequence of:
 amino acids [[set forth as amino acids]] 36-477, 36-478, 36-479, 36- 480, 36-481, 36-482 or 36-483 of SEQ ID NO: 1[[, or]]; or
[[ the glycoprotein that contains]] amino acid substitutions in the sequence of amino acids [[set forth as amino acids]] 36-477, 36- 478, 36-479, 36-480, 36-481, 36-482 or 36-483 of SEQ ID NO:1, whereby the [[amino-acid]] amino acid [[substituted hyaluronidase glycoprotein consists of a]] substitutions are a sequence of amino acids that [[has]] have at least 95% [[amino acid]] sequence identity [[with]] to the sequence of [[amino acids set forth as]] amino acids 36-477, 36- 478, 36-479, 36-480, 36-481, 36-482 or 36-483 of SEQ ID NO:1”. See claims 7-8 with similar language.
For clarity it is suggested that claim 8 is amended to delete the phrases, “includes” and “whose”.
For clarity it is suggested that claims 10-11 are amended to delete the phrase, “with reference to” and instead recite, ‘of SEQ ID NO: 1’.
Appropriate correction is required.

	


Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-13 are rejected under 35 U.S.C.112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a method of preparing a mammalian oocyte for in vitro fertilization, comprising contacting an oocyte with a soluble hyaluronidase in an amount effective for removing the cumulus matrix to thereby remove the cumulus matrix, wherein the soluble hyaluronidase is a soluble human PH20 glycoprotein”. The claimed invention is devoid of structure-function correlation and encompasses a broad variable genus of structures for the enzyme.  The claimed invention needs to be adequately described, to demonstrate possession of the large variable genus of enzymes which are not  limited to products recited in claims 6, 7 and 9-11. In addition, claim 6 is directed to any substitution that could occur in a run of amino acids such as residues 36-483 and there is no limit or requirement for retention of an active site; and the claimed invention needs to clearly define the conditions to demonstrate possession of the claimed product. In addition, the invention as set forth in 12 is directed to any polymer and only two are provided in claim 13.
The scope of the claims far exceeds the scope in the specification and although the dependent claims recite some of the missing information, claim 1 is not limited to those and needs to stand on its own The instant specification discloses that there are 6 hyaluronidase-like genes in the human genome (page 5), however, the claims are not limited to these. Although a method claim, the method utilizes products that are not adequately described. The specification fails to provide any additional representative species of the claimed genus of enzymes, substitutions and polymers, to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of nucleic acid and cells; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required.
See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lin et al. (JBC, vol. 125, No.5, 1994, pages 1157-1163).
Lin teach that hyaluronidase activity exist in the head of the sperm and that the activity of the enzyme in the head of the sperm allows it to penetrate the cumulus cell layer surrounding the egg to cause binding to zona pellucida and result in fertilization. Lin teach purified, recombinant PH-20 releases cumulus cells from eggs. Lin et al teach incubation of mouse eggs with purified PH-20 which resulted in rapid release of the cumulus cells, thus removal (see abstract, FIG 2, FIG 5 and pages 1160-1162).  Therefore, the limitations of the claims are met by the reference.



Conclusion


9.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652